Citation Nr: 0800583	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected tinea versicolor.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected residuals of a left ankle fracture.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinea versicolor.

4.  Entitlement to an initial disability rating greater than 
20 percent for service-connected diabetes mellitus with 
associated erectile dysfunction.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1972.

This matter had previously been before the Department of 
Veteran's Affairs (VA), Board of Veterans Appeals (Board) in 
December 1994, April 1996, March 1997, August 1998, and May 
1999, wherein it had been remanded for additional 
development.

In June 2002, the Board issued a decision which denied 
service connection for a psychiatric disorder and a low back 
disorder, and denied an increased disability rating for the 
veteran's service-connected tinea versicolor.

In August 2003, a Joint Motion for Remand was filed with the 
United States Court of Appeals for Veterans Claims (Court), 
requesting that these issues be remanded for additional 
development.  Later that month, the Court issued an Order 
which vacated the Board's June 2002 decision, and remanded 
the case to the Board for readjudication consistent with its 
order.

Thereafter, in May 2004 and March 2006, the Board remanded 
the case to the RO for additional development.  The case is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has an anxiety disorder that is aggravated by 
his service-connected tinea versicolor.

2.  A low back disorder is not manifested as a result of the 
veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

3.  The veteran's tinea versicolor is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; nor does it encompass 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or require 
systemic therapy with corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during a twelve month period.

4.  The veteran's diabetes mellitus is shown to require an 
oral hypoglycemic agent, without evidence of additional 
restrictions or regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).

3.  The criteria for an initial disability rating greater 
than 10 percent for service-connected tinea versicolor are 
not met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002) 
(2007).

4.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. §§ 1110, 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.119 Diagnostic Code 7913 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Pursuant to the May 2004 and March 2006 Remands of the Board, 
in May 2005, March 2006, and November 2006, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was essentially told to 
submit all pertinent evidence that he had in his possession.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was 
also provided with notice of the type of evidence necessary 
to establish an effective date by the March 2006 letter.  
Adequate notice has been provided to the appellant prior to 
the transfer and certification of the veteran's case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the appeal 
was readjudicated by way of June 2007 Supplemental Statements 
of the Case.  Thus, there is no prejudice as it pertains to 
the timing of the duty to notify notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been given several VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for arthritis and psychosis may be 
established based upon a legal "presumption" by showing 
that either had become manifested to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric disorder

Review of the veteran's service medical records reveal no 
evidence of a psychiatric disorder during his period of 
active service.  His separation report of medical examination 
dated in March 1972 shows that clinical psychiatric 
evaluation was normal with no evidence of personality 
deviation.  The associated report of medical history 
completed by the veteran reveals that he indicated that he 
had never had depression, excessive worry, or nervous trouble 
of any sort.

A VA psychiatric examination report dated in April 1995 shows 
that the veteran had denied treatment for any prior 
psychiatric disorder.  He reported a two year history of 
emotional problems.  His mood and affect were mildly anxious.  
The diagnosis was anxiety disorder, not otherwise specified.  
The examiner noted that the veteran had tinea versicolor that 
certainly appeared to exacerbate the anxiety disorder.

A VA psychiatric examination report dated in September 1997, 
shows that the veteran denied any treatment for a psychiatric 
disorder.  He described that he could not sleep well because 
of marital and employment trouble.  He indicated that he had 
not been promoted at work because of his service-connected 
skin disability, and that this would worsen with emotional 
stress.  The examiner reviewed the evidence in the veteran's 
claims folders and noted the history of anxiety disorder not 
otherwise specified.  The examiner conceded that the veteran 
had reported his anxiety exacerbated his skin problems, 
however, he had not given a history suggesting that his skin 
problems were the cause of his anxiety.  It was noted that 
the veteran had attributed his anxiety to employment and 
marital problems.

A lay statement from the veteran's spouse dated in January 
1998 reveals that she asserted that the veteran had rashes 
over various parts of his body that embarrassed him and 
caused him emotional problems.

A private medical from T. Summers, M.D., dated in April 1998, 
shows that the veteran reported irritability, and that he 
felt his skin disability prohibited him from being promoted, 
resulting in difficulty sleeping and occasional depression.  
The diagnosis was major depression.  The Axis III diagnosis 
was skin rash secondary to stress with the psychological 
stressor being his job.

A VA skin diseases examination report dated in June 2005 
shows that the veteran did not report any nervous disorder 
associated with his service-connected tinea versicolor, and 
examination of the skin was shown to be normal.  It was 
indicated that he was currently employed as a maintenance 
worker for the postal system and worked outdoors.

VA outpatient treatment records dated from December 2004 to 
June 2007 are negative for treatment associated with a 
psychiatric disorder.  Depression screenings conducted in 
December 2006 were negative.

The veteran is currently service-connected for tinea 
versicolor.  He has been diagnosed as having both anxiety 
disorder and major depression.  The VA examiner in April 1995 
concluded that the veteran had tinea versicolor that 
certainly appeared to exacerbate the anxiety disorder.  As 
noted above, establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2007); Allen, 7 Vet. App. at 439.  While the VA 
examiner in September 1997 indicated that the veteran had not 
given a history suggesting that his skin problems were the 
cause of his anxiety, he did not dismiss the conclusion of 
the April 1995 examiner which established the likelihood that 
his anxiety disorder was aggravated by the service-connected 
tinea versicolor.

Moreover, Dr. Summers in April 1998 diagnosed the veteran as 
having major depression and recognized his skin disorder as a 
medical condition that was secondary to psychological stress.

The Board finds that the evidence supports the claim for 
service connection for a psychiatric disorder because the 
medical evidence establishes a link between the service-
connected tinea versicolor and the veteran's current 
psychiatric disorder which has been variously diagnosed as 
anxiety disorder and major depression.  The April 1995 VA 
examination report and the April 1998 private medical record 
from Dr. Summers both support the conclusion that the veteran 
has a current psychiatric disorder which has been aggravated 
by his service-connected tinea versicolor.

There is no medical evidence of record to refute these 
opinions.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For these reasons, the Board finds as fact that the veteran's 
psychiatric disorder, is aggravated by his service-connected 
tinea versicolor.  Accordingly, resolving any doubt in the 
veteran's favor, the evidence supports the claim for service 
connection for a psychiatric disorder on a secondary basis.


Low back disorder

Review of the veteran's service medical records reveal no 
evidence of a low back  disorder during his period of active 
service.  His separation report of medical examination dated 
in March 1972 shows that upon clinical evaluation, his spine 
and musculoskeletal systems were normal.  The associated 
report of medical history completed by the veteran reveals 
that he indicated that he had never had recurrent back pain.

A VA orthopedic examination report dated in August 1992 shows 
that he veteran reported when his ankle would swell, his back 
would begin aching.  The diagnosis, in pertinent part, was 
symptoms of mild low back strain, probably associated with 
slight gait alteration when his ankle swells.  There was no 
evidence of root involvement.  X-rays of the lumbosacral 
spine taken in August 1992 were unremarkable, and no 
significant degenerative changes were found.

A VA spine examination report dated in September 1997 shows 
that the veteran reported having back pain which had become 
progressively worse over the course of the preceding 10 
years.  The impression was normal range of motion of the 
lumbosacral spine for a person of his age and stature, with 
normal physical examination of the lumbosacral spine.  The 
examiner noted reviewing the evidence in the veteran's claims 
and concluded that the evidence did not indicate the presence 
of a lower back condition, and that there was no need to 
opine as to a relationship between such a condition and his 
service-connected right ankle disability.

X-rays of the veteran's thoracic and cervical spine were 
taken in January 1999. Slight kyphosis was noted in the mid-
thoracic region and minimal degenerative changes of the 
cervical spine were found.

Private medical treatment records from W. D. Granger, M.D., 
dated in February 1999, show that the veteran reported a 
three month history of right mid-lateral back discomfort.  
The impression was generalized back pain, rule out cervical 
strain versus other causes.

In light of the foregoing evidence of record, the Board finds 
that there is no competent medical evidence of record that 
relates a current low back disorder to any event, injury, or 
disease in service.  The evidence of record is completely 
negative for a diagnosis of a low back disorder during the 
veteran's period of active service.  The medical evidence of 
record does not show manifestation of a low back disorder 
until the veteran's assertion in 1992, approximately 20 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Further, there is no indication that the veteran had a 
diagnosis of arthritis of the low back which had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board recognizes that the VA examiner in August 1992 
provided a diagnosis of mild low back strain, probably 
associated with slight gait alteration when his ankle would 
swell.  However, the X-rays of the lumbosacral spine were 
unremarkable and no significant degenerative changes were 
found.  These X-rays did not show the presence of sufficient 
clinical findings to demonstrate the presence of a chronic 
low back disability.  38 C.F.R. § 3.303(b).  

Moreover, the subsequent VA spine examination in September 
1997 confirmed that the veteran did not have a current low 
back disability.  The finding of the veteran not having a 
current back disability is probative as it was definitive, 
based upon a complete review of the veteran's entire claims 
file, including x-ray studies, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

The veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).  The Board has considered the February 1999 
opinion of Dr. Granger, however, he does not establish that 
the veteran has a current low back disorder, but rather 
attempts to rule out a cervical spine disorder as a cause for 
the reported generalized back pain.

The Board has considered the veteran's statements in support 
of his claim that he has a current low back disorder that is 
secondary to his service-connected right ankle disability.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The competent medical evidence of record has not shown that 
the veteran currently has a low back disorder which is 
etiologically or causally associated with any service-
connected disability.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2007); Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
veteran currently has a low back disorder that is related to 
active service or to a service-connected disability, the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2007), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2007).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.


Tinea Versicolor

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  When a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

The veteran's tinea versicolor is rated as 10 percent 
disabling under Diagnostic Code 7806, by analogy to eczema.  
Pursuant to the former criteria contained in Diagnostic Code 
7806, a 10 percent disability rating is assigned for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area; and a 30 percent 
disability rating is assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent disability rating required that 
the condition be productive of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised rating criteria, Diagnostic Code 7806 
provides a 10 percent disability rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent disability rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affect, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest disability rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affect, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  It is also noted that the disability may be 
rated as a disfigurement of the head, face, or neck pursuant 
to Diagnostic Code 7800, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

A VA skin examination report dated in August 1992 shows that 
the veteran provided a history of a rash around his neck.  He 
reported treatment with medication that did not help.  He 
described that the areas affected by the rash were unbearably 
symptomatic at times, especially in heat.  There were dark 
brown papules on his neck and over his shoulders, and one 
patch on each side of his chest. There was a sharply outlined 
hyperpigmented patch in each groin and over his chest and 
upper thigh.  He reported occasional itching.  The examiner 
noted that the veteran had tinea versicolor with symptoms 
keeping with subjective problems, but objectively he did not 
really have that much trouble.

A VA skin examination report dated in February 1995 shows 
that there were post-inflammatory changes in the groin and 
neck.  There were fibroepithelial polyps around the neck.  
Color photographs were taken and included.  

A private medical record from C. Cacamise, Jr., dated in 
April 1995 shows that the veteran was diagnosed with pseudo-
acanthosis nigricans and that he said he had tinea 
versicolor.

A VA skin examination report dated in November 1996 shows 
that there were post-inflammatory changes on the neck and 
groin. There was intertrigo of the groin, bilaterally.  Color 
photographs were taken and included.

A VA skin examination report dated in May 1997 shows that the 
veteran had male pattern hair loss and seborrheic dermatitis 
of the scalp.  There were post-inflammatory hyperpigmentation 
changes in the groin, buttocks, under the arms, around the 
neck, and the right trunk.  There was no active rash at the 
time of examination as reported by the veteran, but he stated 
that when it was active it was white and scaly.  Color 
photographs were taken and included.

VA outpatient treatment records dated in August 1997 reveal 
that the veteran had a hyperpigmented area in the groin area 
and an area of hyperpigmented circular lesion on the left 
side of the neck.  The assessment was tinea cruris and tinea 
corporis.

A VA skin examination report dated in September 1997 shows 
that the veteran reported a rash that would come and go.  
There were post-inflammatory changes in the right groin, left 
groin, and the axillae.  There was some scattered dry skin on 
his lower legs.  He had some erythema and some signs of 
excoriations on his upper chest and right and left neck.  The 
examiner opined that the rash would not stop the veteran from 
working.  The veteran reported that the heat made the rash 
worse.  Color photographs were taken and included.

A lay statement from the veteran's spouse dated in February 
1998 shows that the veteran was said to have a body rash that 
was at its least active stage in the winter, worse in the 
spring, and severe in the summer.  She noted that he would 
scratch at times until he bled.  She reported that he 
scratched his groin, arm, and feet constantly.  Sometimes his 
rash was so bad it would flake up with flakes similar to 
dandruff, and that she refused to touch him when the rash was 
severe, or to wash his clothes with the family wash.  

A VA skin examination report dated in November 1998 shows 
that close examination from head to foot, including the scalp 
and feet, revealed that no exfoliation was seen.  There was 
no exudation, no crusting, and no ulceration.  There was no 
evidence of itching or excoriations.  The examiner did not 
see any disfigurement attributable to tinea versicolor, and 
active tinea versicolor was not present at the time of 
examination.  Color photographs were taken and included.

A VA outpatient treatment record dated in December 1998 
shows, in pertinent part, that the veteran's tinea was 
controlled.

A VA outpatient treatment record dated in May 1999 shows, in 
pertinent part, that the veteran's tinea pedis had resolved.

A VA medical record dated in December 1999 shows that the 
veteran had indicated that he did not want a skin examination 
until there was an exacerbation of his skin condition.

A VA medical record dated in October 2000 shows that the 
veteran visited a VA facility in order to have pictures taken 
of his skin. Color photographs revealed symptoms of various 
body parts that were essentially similar to other color 
photographs of record.

A VA outpatient treatment record dated in September 2001 
shows that the veteran had tinea pedis which had resolved, 
and that he had used Clotrimazole cream.

A VA examination report dated in November 2003 shows that 
there was no evidence of a rash. 

A VA outpatient treatment record dated in June 2004 shows 
that there was no skin rash, and that the veteran was using 
ointment as the occasion required. 

In an effort to conduct a skin examination of the veteran 
during an active stage of tinea versicolor, which was said to 
occur in warm weather, a VA skin examination was conducted in 
June 2005.  The veteran reported that his skin condition was 
continuous and never cleared.  He had been applying 
Ketoconizole cream twice daily.  He reported the skin rash 
was worse in warm weather and from early spring to mid to 
late fall.  He reports working as a maintenance worker for 
the postal service and worked outdoors.  He stated his skin 
condition was aggravated by working in the sun, and he would 
take vacation during the summer to avoid working in the sun.  
He reported (at time of examination) a rash under his neck 
and down his back to his buttock.  He described it as itching 
and reddened.  He stated it would leave his skin lighter as 
it healed.  He denies any systemic problems associated with 
this rash or its treatment.  He stated that his skin 
condition did not have any impact on his job performance.  He 
denied problems doing routine chores around the home.  He 
denied any pain, weakness, stiffness, swelling redness or 
heat from this rash.  He denied being incapacitated at any 
time because of the rash. Functionally, he was independent in 
activities of daily living, transfers and ambulation. 

Physical examination revealed that he was in no acute 
distress.  The skin of the neck, shoulders, abdomen, anterior 
and posterior trunk and groin were smooth, without signs of 
inflammation, infection, excoriation, hypo- or 
hyperpigmentation or disfigurement.  There was no presence of 
an active dermatitis or tinea versicolor.   There was no 
inflammation, edema or keloid formation.  There was a large 
discolored area on the right side from a burn.  The exposed 
area was zero percent. The entire body surface affected was 
zero percent.  The impression was normal skin examination.

VA outpatient treatment records dated from December 2004 to 
June 2007 show intermittent treatment for reported episodes 
of tinea pedis.  The symptoms were treated with clotrimazole 
and Nizoral as needed.  A treatment record dated in May 2007 
showed that the skin was warm, dry and intact. 

The evidence does not support a higher disability rating 
under the former or present rating criteria.  The competent 
medical evidence indicates that during the summer months, 
when the disability is said to be at its worst severity, the 
disorder effects approximately zero percent of the skin's 
surface area.  While the veteran has consistently reported 
experiencing a rash that was unbearably symptomatic at times, 
especially in heat, physical examinations, including during 
an asserted active stage, have consistently revealed no 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Similarly, there was no evidence 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas were affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  Accordingly, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent under either the 
old or new rating criteria.

The statements of the veteran and his spouse as to the 
frequency and severity of his symptoms have been considered.  
While the veteran is able to provide competent lay reports, 
VA is required to evaluate the disorder in question in light 
of the specific enumerated rating criteria as are set forth 
above, which call for competent medical evidence.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for tinea versicolor.  The benefit-of-the 
doubt doctrine is inapplicable and this claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Diabetes mellitus

The veteran's service-connected diabetes mellitus is rated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Initially, the Board notes that the veteran has been 
awarded a separate disability rating for peripheral 
neuropathy of the lower extremities associated with the 
diabetes mellitus, and the veteran is in receipt of special 
monthly compensation for the anatomical loss of a creative 
organ.  As such, analysis will focus on the service-connected 
diabetes mellitus under the provisions of Diagnostic Code 
7913, which provides that a 20 percent disability rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent disability rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

A VA diabetes mellitus examination report dated in June 2004 
shows that the veteran was said to have been diagnosed with 
diabetes in 1999.  He was said to be taking oral medication 
daily.  He would not do finger sticks at home.  He had not 
required hospitalization for ketoacidosis or hypoglycemia.  
He denied polydipsia, but did note a little polyuria.  He 
would have a hypoglycemic episode once a month that he 
described as a craving for sweets and lightheadedness.  He 
would avoid sugars, salt, and fatty foods in his diet.  He 
worked as a custodian for the U.S. Post Office.  He was 
exercising by weightlifting for 30 to 45 minutes seven days a 
week. He had a farm and would walk a lot on the farm.  His 
last eye evaluation did not reveal any diabetic retinopathy.  
Physical examination revealed that he was 6 foot one inch 
tall, and that his weight was at 231 pounds with the maximum 
during the preceding year reaching 245 pounds.  The 
diagnosis, in pertinent part, was type II diabetes mellitus, 
oral agent controlled.

VA outpatient treatment records dated from June 2004 to 
October 2004 show that the veteran was routinely followed in 
part, for diabetes mellitus, type II, and was well-controlled 
with medication.

A VA examination report dated in March 2005 shows that the 
veteran was taking oral medication for his diabetes mellitus.  
He would not do finger sticks at home. He had no history of 
ketoacidosis or hypoglycemia, and had no hospitalizations for 
same.  He would follow a diet that was given him by VA.  He 
worked in custodial work for the U.S. Post Office.  He would 
exercise by walking one mile twice a day, six days a week.  
He also played basketball.  He would see his diabetic care 
provider every six months.  His last eye checkup showed no 
diabetic retinopathy.  He had no sores or ulcerations on his 
feet; he denied bowel or bladder dysfunction; and he was on 
Viagra with good results.  Basic metabolic panel revealed his 
glucose to be elevated at 181.  Renal function was normal.  
Hemoglobin was elevated at 8. Urinalysis revealed no protein 
or glucose in the urine.  The diagnosis was type II diabetes 
mellitus, oral agent controlled, with poor control.

A VA diabetes mellitus examination report dated in June 2006 
reveals that the veteran denied diabetic ketoacidosis and 
hypoglycemic reactions.  He had no hospitalization for same.  
He reported polydipsia and polyuria.  Finger stick glucoses 
had been ranging at home from 180 to 200.  He denied smoking 
and drinking alcohol.  He would stay away from fried food and 
would eat a lot of vegetables with low carbohydrates.  He had 
been losing weight (20 pounds in one month).  He walked two 
miles three days a week.  Over the preceding two months,  he 
had been feeling very weak.  He had a dilated eye examination 
in November 2005, and this showed no evidence of diabetic 
retinopathy.  He had nocturia five to six times and day time 
frequency of six to eight times.  He denies nausea, vomiting 
or diarrhea.  He had constipation.  The diagnosis was type II 
diabetes mellitus, oral agent controlled.  The examiner added 
that the diabetes was fairly controlled.  He was independent 
in his activities of daily living.  He had no restriction or 
regulation due to his diabetes mellitus.

VA outpatient treatment records dated from June 2006 to 
September 2006 show that the veteran was routinely followed 
for diabetes mellitus. 

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the veteran currently requires oral 
medication for the control of his diabetes mellitus and that 
he attempts to maintain a prescribed diet in response to his 
diabetic condition.  Notably, however, the veteran has not 
been shown to require the use of insulin or the regulation of 
his activities secondary to his diabetes mellitus.  In this 
regard, the record reflects that he continues to work, 
exercise regularly, and occasionally partake in sporting 
activities.  There is no evidence that he had been placed on 
any physical or work restrictions.  In fact, the examiner in 
June 2006 specifically indicated that he had no restriction 
or regulation due to his diabetes mellitus.  Additionally, 
there is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

In short, while assignment of a disability rating higher than 
20 percent for diabetes mellitus requires insulin usage, 
restricted diet and regulation of activities, the evidence 
shows that the veteran does not require any of the foregoing.  
The Board acknowledges that the veteran reported experiencing 
occasional tingling and numbness, however, as noted above, 
the veteran has been rated separately for peripheral 
neuropathy, and the presence of possible complications from 
diabetes in the veteran does not support a higher disability 
rating since those complications must be in addition to, and 
not in lieu of, findings such as the regulation of activities 
and the experiencing of ketoacidosis or hypoglycemic 
reactions requiring hospitalization at least once a year or 
at least twice-monthly visits to a diabetic care provider.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements. See Cartright, 2 Vet. App. at 25.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus.  A greater disability 
rating under this diagnostic code provision would require an 
even more severe degree of impairment, which has not been 
shown by the evidence of record.  As the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent, the claim must be denied.  38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2007); see also Gilbert, 1 
Vet. App. at 49.


Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2007). In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected tinea versicolor or diabetes mellitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization. Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a psychiatric disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Service connection for a low back disorder, to include as 
secondary to the veteran's service-connected residuals of a 
left ankle fracture, is denied.

An initial disability rating greater than 10 percent for 
service-connected tinea versicolor is denied.

An initial disability rating greater than 20 percent for 
service-connected diabetes mellitus with associated erectile 
dysfunction is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


